



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. MacKay, 2019 ONCA 117

DATE: 20190219

DOCKET: C63760

Feldman, Paciocco and Zarnett JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Bryanna MacKay

Appellant

Mark C. Halfyard, for the appellant

Thomas C. Lemon, for the respondent

Heard: February 13, 2019

On appeal from the conviction entered on December 16,
    2016 and sentence imposed on May 5, 2017 by Justice Kevin B. Phillips of the Superior
    Court of Justice, sitting without a jury.

REASONS FOR DECISION

[1]

The appellant appeals her conviction of possession of cocaine for the
    purpose of trafficking. She claims the trial judge committed (1) a
Sekhon

error, (2) reversed the onus of proof on the question of whether the
    possession was for personal use, and (3) arrived at an unreasonable verdict. We
    would not give effect to any of these grounds of appeal.

[2]

With respect to the alleged
Sekhon

error, we agree that
    the Crown expert offered inadmissible anecdotal information about the purpose
    or intent of others she had encountered who possessed cocaine under similar
    circumstances, and that this evidence was offered to counter the suggestion
    that possession in such circumstances could be for personal use. However, the
    experts ultimate opinion that possession in such circumstances would be for
    the purpose of trafficking was well grounded in objective facts, and there is
    no indication that the trial judge relied on the inadmissible anecdotal
    information the expert supplied. We reject this ground of appeal.

[3]

We do not agree that the trial judge reversed the onus of proof on the
    question of whether the possession was for personal use. The trial judges
    conclusion that personal use was not grounded in the evidence finds support in
    the amount of the cocaine; the value of the cocaine, and the fact that that it
    was, mainly, in a pressed form chunk instead of powdered form suitable for
    personal use. Simply put, the natural inference from these facts is that possession
    was for the purpose of trafficking. In this context, the trial judge was
    entitled to comment on the absence of evidence that could push that natural
    inference aside. We reject this ground of appeal as well.

[4]

The verdict was not unreasonable. There was ample evidence to support
    the trial judges conclusion that the only reasonable inference was that the
    appellant possessed the cocaine for the purpose of trafficking.

[5]

The appeal is therefore dismissed.

K. Feldman J.A.

David M. Paciocco J.A.

B. Zarnett J.A.


